DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites “the integrator 
comprises an amplifier having a first amplifier input coupled to the integrator input and an amplifier output coupled to the integrator output and”.  The integrator cannot be coupled to or comprise itself.  Examiner recommends amending the claim language to read “the integrator comprises a first amplifier having an input and an output”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis 
for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Nagarajan et al. (P. Ramanathan Nagarajan, B. George and V. J. Kumar, "An Improved Direct Digital Converter for Bridge-Connected Resistive Sensors," in IEEE Sensors Journal, vol. 16, no. 10, pp. 3679-3688, May15, 2016, doi: 10.1109/JSEN.2016.2535666.), hereinafter Nagarajan.

Regarding claim 1, Nagarajan discloses: A sensor arrangement, comprising:
a switchable voltage source having a source output for alternatively providing a first and a second excitation voltage, (Nagarajan, e.g., see fig. 1 to S2 switching between nodes 1 and 0).
an integrator having an integrator input and an integrator output, (Nagarajan, e.g., see OA5 with feedback to the inverting terminal by CI comprising an integrator).
a sensor resistor having a first terminal coupled to the source output, (Nagarajan, e.g., see fig. 1 to R configured directly above OA4).
a reference resistor having a first terminal coupled to a second terminal of the sensor resistor and a second terminal coupled to the integrator input, and (Nagarajan, e.g., see fig. 1 to RI configured in series between the output of reference resistor R and the integrator input).
a comparator having a first comparator input coupled to the integrator output. (Nagarajan, e.g., see fig. 1 to OP AMP OC situated at the output of the integrator).

Regarding claim 3, Nagarajan discloses: The sensor arrangement according to claim 1, wherein the integrator comprises
an amplifier having a first amplifier input coupled to the integrator input and an amplifier output coupled to the integrator output and (Nagarajan, e.g., see fig. 1 to operation amplifier OA5, wherein the operational amplifier has an input from resistor RI and an output to the comparator).
an integrating capacitor coupling the first amplifier input to the amplifier output. (Nagarajan, e.g., see fig. 1 to integrating capacitor CI which provides a connection/feedback from the output to the input of the integrating operation amplifier).

Regarding claim 4, Nagarajan discloses: The sensor arrangement according to claim 1, wherein the comparator comprises a second comparator input to which a first and a second comparator reference voltage is alternatively provided. (Nagarajan, e.g., see fig. 1 to operational amplifier OC situated at the output of the integrator comprising two inputs for receiving the output of the integrator and a reference voltage from ground).

Regarding claim 10, Nagarajan discloses: The sensor arrangement according to claim 1, wherein the switchable voltage source comprises a buffer having an output coupled to the source output. (Nagarajan, e.g., see fig. 1 to operational amplifier OA4, wherein the output of the operational amplifier is routed to the inverting terminal in a feedback loop, and the input signal is applied to the non-inverting terminal when the switch S2 is connected to 0 node, thereby meeting the definition of a buffer).

Regarding claim 13, Nagarajan discloses: A method for sensor measurement comprising
alternatively providing a first and a second excitation voltage to a sensor resistor, (Nagarajan, e.g., see fig. 1 to switch S2 which alternates a first and second excitation voltage to the sense resistor, fig. 2 to flow chart indicating when S2 is high; see also pg. 2, col. 2, line 1 – pg. 3, col. 1, line 7 disclosing switch S2 as alternating between voltages).
integrating an integrator input current by an integrator, wherein the integrator input current flows through the sensor resistor and a reference (Nagarajan, e.g., see fig. 1 to integrating current ic flowing through sense resistor R and reference resistor RI, illustrated as a feedback current after passing through the operational amplifier and returning to the inverting terminal; see also pg. 3, lines 1 – 26 disclosing the integrator).
resistor to an integrator input of the integrator, (Nagarajan, e.g., see fig. 1 to reference resistor RI which couples to the input of the inverting terminal of the integrator).
providing an integrator output voltage by the integrator and (Nagarajan, e.g., see fig. 1 to voi as an output voltage of the integrator provided to the comparator, and see also pg. 2, col. 2, lines 7-12 disclosing the integrator output voltage, voi).
comparing the integrator output voltage by a comparator. (Nagarajan, e.g., see fig. 1 to comparator OC at the output of the integrator, fig. 3 to the comparison of the brown, solid line and the blue slashed line of the output voltage of the integrator voi and pg. 3, col. 1, lines 1-26 disclosing the comparator output as comparatively high or low given the integrator output).

Allowable Subject Matter

Claims 2, 5-9, 11-12 and 14-15 are objected to as being dependent upon a rejected base claim, but 
would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 4908623 A to Ullestad relates to an apparatus and method for range control and supply voltage compensation in a dual slope analog to digital converter.
A Direct-Digitizer Interface Based on Dual-Slope Technique for Giant Magneto-Resistance Sensors to Ray et al.
US 2017/0257097 A1 to Chiou et al. relates to an impedance-to-digital converter, impedance-to-digital converting device, and method for adjustment of impedance-to-digital converting device.
	
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863